Citation Nr: 0930011	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  05-14 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a disability 
exhibited by calluses on the left foot. 

3.  Entitlement to service connection for residuals of dental 
trauma with loss of four teeth.

4.  Entitlement to service connection for a lung disability, 
calcified granuloma, claimed as tumor of the left lung, due 
to asbestos exposure. 

5.  Prior to June 3, 2005, entitlement to an initial rating 
in excess of 10 percent for status-post fracture of the left 
femur, status-post meniscectomy, degenerative joint disease 
of the left knee. 

6.  From June 3, 2005, entitlement to an initial rating in 
excess of 20 percent for status-post fracture of the left 
femur, status-post meniscectomy, degenerative joint disease 
of the left knee. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The Veteran had active duty from May 1957 to November 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In April 2008, 
the Veteran appeared in a videoconference hearing at the RO 
before the undersigned. 

The issues of service connection for tinnitus and a 
disability exhibited by calluses on the left foot are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Residuals of dental trauma of teeth numbered 7, 23, 24, 
and 25 were sustained during service.

2.  The Veteran's lung disability is not related to his 
service or to any incident therein, including exposure to 
asbestos.

3.  Prior to June 3, 2005, status-post fracture of the left 
femur, status-post meniscectomy, degenerative joint disease 
of the left knee was not exhibited by moderate knee or hip 
disability. 

4.  From June 3, 2005, status-post fracture of the left 
femur, status-post meniscectomy, degenerative joint disease 
of the left knee was not exhibited by marked knee or hip 
disability.  


CONCLUSIONS OF LAW

1.  Residuals of dental trauma of teeth numbered 7, 23, 24, 
and 25 were incurred in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.381 (2008).

2.  A lung disability was not incurred in or aggravated by 
active military service, and is not proximately due to or the 
result of exposure to asbestos.  38 U.S.C.A. 
§§  1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.316 (2008).

3.  Prior to June 3, 2005, the criteria for an initial rating 
in excess of 10 percent for status-post fracture of the left 
femur, status-post meniscectomy, degenerative joint disease 
of the left knee have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.6, 4.7, 4.40, 4.45, 
459, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5250, 5251, 
5152, 5253, 5254, 5255, 5256, 5257, 5258, 5259, 5260, 5261, 
5262, 5263 (2008).  

6.  From June 3, 2005, entitlement to an initial rating in 
excess of 20 percent for status-post fracture of the left 
femur, status-post meniscectomy, degenerative joint disease 
of the left knee have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.6, 4.7, 4.40, 4.45, 
459, 4.71a, DCs 5003, 5010, 5250, 5251, 5152, 5253, 5254, 
5255, 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in October 2003, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2008).  Specifically, the RO 
notified the Veteran of: information and evidence necessary 
to substantiate the claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
Veteran was expected to provide.  In July 2007, the RO also 
notified the Veteran of the process by which initial 
disability ratings and effective dates are established. 
 Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Since the claim as to the left femur is the appeal of an 
initial rating, fully satisfactory notice was delivered after 
it was adjudicated.  However, the RO subsequently 
readjudicated the claim based on all the evidence in a 
November 2006 supplemental statement of the case.  The 
Veteran was able to participate effectively in the processing 
of his claim.  There is no indication in the record or reason 
to believe that the ultimate decision of the originating 
agency on the merits of the claim would have been different 
had complete VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  In an October 2007 
correspondence, the Veteran indicated that there were 
outstanding medical records regarding his left femur and 
identified a Dr. M. Dole.  Subsequently, the RO sent him a 
letter requesting additional information in order to obtain 
the records and attached a VA Form 21-4142 Authorization and 
Consent to Release Information form in the letter.  However, 
to date the Veteran has not returned the form.  The duty to 
assist is not a one-way street.  If the Veteran wishes help, 
he cannot passively wait for it in circumstances where he may 
or should have information that is essential in obtaining 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  The Veteran submitted additional evidence in 
April 2008; however, he indicated that he was waiving review 
by the agency of original jurisdiction.  The Board may thus 
consider the evidence without remand to the agency of 
original jurisdiction.  Additionally, the Veteran has been 
medically evaluated in conjunction with his claims.  Thus, 
the duties to notify and assist have been met.

Analysis

Dental Trauma 

The Veteran is claiming service connection for the residuals 
of dental trauma involving the loss of four teeth 
(specifically one top tooth and three bottom teeth) due to 
his automobile accident in service.  He asserts that he lost 
additional teeth due to the mistreatment of those dental 
problems.  

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

As to each noncompensable service-connected dental condition, 
a determination will be made as to whether it was due to 
combat wounds or other service trauma.  38 C.F.R. § 3.381(b).  
The significance of finding a dental condition is due to 
service trauma is that a veteran will be eligible for VA 
outpatient dental treatment, without being subject to the 
usual restrictions of a timely application and one-time 
treatment.  38 C.F.R. § 17.161(c).

The initial service dental examination report does not show 
that the Veteran had any missing front teeth.  Teeth numbered 
2, 3, 13, 14, 15, 18, 19, 30, and 31 were missing.  Service 
treatment records include a hospitalization report showing 
admission following a motor vehicle accident in July 1958.  
His injuries included fracturing his right and left mandible, 
for which he is currently service-connected.  Ensuing 
records, including service dental records and the separation 
examination report, reflect that he had numerous missing 
teeth (numbers 2, 3, 7, 13, 14, 15, 18, 19, 23, 24, 25, 30, 
31).  These include the three bottom and one upper tooth as 
described by the Veteran (teeth numbered 7, 23-25).  Post-
service records include a March 2004 VA examination report 
which noted a diagnosis of status-post fracture of the left 
and right mandible due to a motor vehicle accident.  It was 
noted that as a result, his mouth was wired and stabilized 
with no residual problems other than eventually losing his 
teeth and requiring an upper dental plate.  An August 2004 
letter from L.R. Burke, D.D.S.  indicated that he was the 
first doctor to examine the Veteran after service discharge.  
Dr. Burke stated that the Veteran had been involved in an 
automobile accident in which four of his front teeth had been 
knocked out and there was loss of substance to the mandible 
while the Veteran waited three years to have his teeth 
replaced.  

Service connection may be established for individual teeth 
that are found to be the result of in-service dental trauma.  
Resolving all doubt in the Veteran's favor, the Board finds 
that the Veteran sustained trauma of teeth numbered 7, 23, 
24, and 25 and that service connection should be established 
for trauma of these teeth.  In this regard, the Board notes 
that there is no negative medical opinion evidence of record.  
The Veteran's claim that these front teeth sustained trauma 
resulting in their loss is credible.  They were not missing 
prior to the motor vehicle accident; he sustained trauma to 
this face and jaw and the teeth are located in the front of 
the mouth where dental trauma could easily result in their 
damage.  

Lung Disability

The veteran contends that he has a lung disability related to 
service.  Specifically, he asserts that he was exposed to 
asbestos in service leading to his current lung disability.  
He states that as a locksmith he was exposed to asbestos 
which was used to insult file cabinets; he also indicates 
that the barracks were insulated with asbestos as was the 
metal on runway buildings and old buffers.  

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestos-related 
diseases.  However, in 1988, VA issued a circular on 
asbestos-related diseases which provided guidelines for 
considering asbestos compensation claims.  See Department of 
Veterans Benefits, Veterans Administration, DVB Circular 21- 
88-8, Asbestos-Related Diseases (May 11, 1988).  The 
information and instructions contained in the DVB Circular 
have since been included in VA Adjudication Procedure Manual, 
M21-1, part VI, para. 7.21 (October 3, 1997) (hereinafter 
"M21-1").  Also, an opinion by the VA General Counsel 
discussed the development of asbestos claims.  VAOPGCPREC 4- 
00 (April 13, 2000).

The Board notes that the aforementioned provisions of M21-1 
have been rescinded and reissued as amended in a manual 
rewrite (MR) in 2005.  See M21-1MR, Part IV, Subpart ii, 
Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for 
Service Connection for Asbestos-Related Diseases," and Part 
IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service 
Connection for Disabilities Resulting from Exposure to 
Asbestos."

VA must analyze the Veteran's claim of entitlement to service 
connection for asbestosis under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The latency period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease.  The exposure may have been direct or 
indirect, and the extent or duration of exposure is not a 
factor. M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 
29a.

The manual provisions acknowledge that inhalation of asbestos 
fibers and/or particles can result in fibrosis and tumors, 
and produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  
As to occupational exposure, exposure to asbestos has been 
shown in insulation and shipyard workers, and others.  The 
clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, 
Para. 9a-f.

The manual further provides that VA must determine whether 
military records demonstrate evidence of asbestos exposure in 
service; whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

The Veteran's DD 214's show that he was a road and ground 
specialist and carpentry specialist.  The Veteran has 
submitted copies of records describing his service work.  He 
has handwritten in and highlighted on these records that the 
various materials were insulated with asbestos.  

The Veteran's service treatment records do not show any 
treatment for, or complaints of, any lung disorders, 
including asbestosis or any other asbestos-related disease.  
Notably, the examination report at service discharge noted a 
normal lung and chest evaluation. 

The first post-service clinical evidence of a lung disability 
of record is dated in May 2000 when a small calcified 
granuloma at the left lung base was noted.  In November 2004, 
chronic obstructive pulmonary disorder was noted.  

After a careful review of the evidence of record discussed 
above, the Board finds that service connection for a lung 
disability, including as due to asbestos exposure, has not 
been established.  The overall evidence does not reflect that 
the Veteran was exposed to asbestos in service.  There is no 
documentation that he was exposed to asbestos in service in 
his capacity as a road and ground specialist and carpentry 
specialist.  These are not shown to be military occupational 
specialties ordinarily exposing individuals with asbestos.  
The Veteran's declarations of exposure are not supported by 
any corroborative evidence in the form of other individuals 
similarly exposed or through any documentation submitted.  
The Veteran has not demonstrated how he would have the 
expertise to recognize its presence or his particular 
exposure.  Even if the Veteran was exposed to asbestos in 
service, however, mere exposure to a potentially harmful 
agent is insufficient for eligibility for VA disability 
benefits.  The medical evidence must show not only a 
currently diagnosed disability, but also a nexus, that is, a 
causal connection, between the current disability and 
exposure to asbestos in service.  Hickson v. West, 12 Vet. 
App. 247 (1999).  The medical evidence of record shows that 
the Veteran has been noted to calcified granuloma at the left 
lung base and chronic obstructive pulmonary disorder.  
However, the medical evidence of record does not establish 
that the Veteran has an asbestos-related respiratory 
disorder.  Furthermore, there is no evidence in the Veteran's 
claims file indicating that any of his treating providers 
found a relationship between his lung disability and his 
period of active service, including alleged exposure to 
asbestos.  Therefore, the evidentiary record weighs against a 
finding that his currently diagnosed lung disability is 
causally related to asbestos exposure while in service or is 
otherwise related to service.

While the Veteran has not been afforded an etiological 
opinion for his lung disability, a clear preponderance of the 
evidence is against a finding of exposure to asbestos in 
service, and no evidence of treatment for or complaints of a 
lung disability during service, the Board finds that 
additional VA examination is not required in this case.  38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Additionally, the Board finds that even if the 
Veteran was exposed to asbestos during military service, 
there is no medical evidence which in any way relates his 
lung disability to his military service or to any exposure to 
asbestos during military service.  With no evidence of any 
current asbestos-related disability or lung disability that 
is related to his military service, to include as due to 
asbestos exposure, an examination is not warranted.

The Veteran and his wife have attributed his lung disability 
to asbestos exposure in service.  However, as laypeople, they 
are not competent to give a medical opinion on causation or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (noting that a 
layperson is generally not capable of opining on matters 
requiring medical knowledge).  The Board acknowledges that 
the Veteran and his wife are competent to provide evidence 
about what he experienced.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Additionally, these statements may be competent to 
support a claim for service connection where the events or 
the presence of disability, or symptoms of a disability are 
subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(2006).  However, a lung disability, as contrasted with 
symptoms of breathing or lung difficulties, is not subject to 
lay diagnosis.  The Veteran can report symptoms such as 
having shortness of breath or difficulty breathing.  However, 
these are subjective symptoms and not readily identifiable 
the way that varicose veins may be observed, objectively.  
Barr v. Nicholson, 21 Vet. App. 303 (2007).  There are many 
different lung disabilities.  The Veteran does not have the 
medical expertise to discern the nature of any current lung 
diagnosis nor does he have the medical expertise to provide 
an opinion regarding the etiology.  In sum, the issue does 
not involve a simple diagnosis.  The Veteran is competent to 
report that he has been told of a diagnosis of a lung 
disability, but, as noted, he is not competent to provide a 
medical opinion regarding the etiology.  While the Veteran 
purports that because he never smoked and the only cause of 
his disability was due to asbestos exposure in service, his 
statements alone are not competent to provide the medical 
nexus and a medical professional has not made this 
connection.  Thus, the Veteran's lay assertions are not 
competent or sufficient. Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

The weight of the medical evidence demonstrates that the 
Veteran's lung disability was not caused by any incident of 
service, including alleged exposure to asbestos.  The Board 
concludes that a lung disability was not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection, the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Left Femur

The Veteran's status-post fracture of the left femur, status-
post meniscectomy, degenerative joint disease of the left 
knee, has been rated as 10 percent disabling for the period 
prior to June 3, 2005, 20 percent for the period from June 3, 
2005, 100 percent from July 20, 2005, and 20 percent from 
September 1, 2005.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity. Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the Veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.2, 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of 
the musculoskeletal system that becomes painful on use.  38 
C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions regarding pyramiding do not forbid consideration 
of a higher rating based on greater limitation of motion due 
to pain on use, including flare ups.  38 C.F.R. § 4.14. 
However, those provisions should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. § 4.45.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, DCs 5003 (degenerative arthritis) and 5010 
(traumatic arthritis).  DC 5010, traumatic arthritis, directs 
that the evaluation of arthritis be conducted under DC 5003, 
which states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DC 5010.  When, 
however, the limitation of motion is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent may be 
applied to each such major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, DC 5010.  In the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joints or two or more minor joint groups, will warrant 
a rating of 10 percent; in the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added under DC 5003.  38 
C.F.R. § 4.71a, DC 5010, Note 1.

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
severe by VA examiners and others, although an element to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Veteran's left femur disability has been rated under DC 
5255 for impairment of the femur.  Impairment of the femur 
warrants a 10 percent evaluation for malunion of the femur 
with slight knee or hip disability, a 20 percent evaluation 
for malunion of the femur with moderate knee or hip 
disability, and a 30 percent evaluation is warranted for 
malunion of the femur with marked knee or hip disability.  38 
C.F.R. § 4.71a, DC 5255.  A 60 percent rating is assigned for 
fracture of the femur surgical neck with false joint, and for 
nonunion of the femur without loose motion, weight bearing 
preserved with aid of brace.  Id.  Finally, an 80 percent 
rating is warranted for fracture of femur shaft or anatomical 
neck with nonunion and loose motion.  Id.

Since the initial grant of service connection and as noted 
above, the Veteran's left femur disability has been assigned 
a10 percent disabling for the period prior to June 3, 2005, 
20 percent for the period from June 2, 2005, 100 percent from 
July 20, 2005, and 20 percent from September 1, 2005.  In an 
appeal of an initial rating, consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board will thus consider 
entitlement to "staged ratings" in this case.  It is noted 
that the RO did, as noted above, stage the ratings by 
assigning a 10 percent, 20 percent, and 100 percent 
evaluation for the various periods of time.  

Prior to June 3, 2005

The evidence includes a March 2004 VA examination report 
which noted that the Veteran walked with a cane for his back.  
Left knee range of motion was 0 to 120 degrees and there were 
no signs of instability in the left knee.  As to his left 
hip, he was able to flex the left leg back to 65 degrees, 
abduct the leg outwards to 30 degrees, and adduct to 10 
degrees.  The examiner noted that the Veteran had no pain 
over the left hip or over his knees.  It was further noted 
that range of motion and joint function was not limited by 
pain in the hips or knee; there was no fatigue.  While there 
was weakness and lack of endurance following repetitive use, 
that was secondary to his back disability.  X-rays of the 
left knee revealed intramedullary femoral rod with distal tip 
at distal femoral metaphysic, mild narrowing of the medial 
compartment joint space, but otherwise no significant osseous 
or articular abnormality.  X-rays of the left femur showed 
intramedullary rod with extensive osseous remodeling of an 
old midshaft fracture.  

A March 2005 private treatment record noted that the left 
knee exhibited slightly limited range of motion, diffuse 
fullness through the mid thigh, and tenderness to palpation 
without areas of fluctuance or increased erythema or warmth.  
Radiographic evidence showed an intramedullary rod threaded 
on both the proximal and distal ends which appeared to be a 
smooth solid rod, large amount of heterotopic ossification, 
and severe abundant callus around and on the femur extending 
4 to 5 cm off the bone. The bone was mature and otherwise 
well-healed.  

The evidence cited herein does not demonstrate that the 
Veteran has a moderate knee or hip disability to warrant the 
next higher evaluation.  The Board also finds that no other 
diagnostic code pertaining to the femur affords the Veteran a 
higher disability evaluation for his service-connected left 
femur.  To that end, in the absence of ankylosis of the hip 
or flail joint of the hip, DCs 5250 5254 are not for 
application.  38 C.F.R. § 4.71a, DCs 5250, 5254.  
Additionally, a 10 percent rating is the maximum disability 
evaluation under DC 5251 for limitation of extension of the 
thigh so a higher rating is not available under this code.  
38 C.F.R. § 4.71a, DC 5251.  Also, the Veteran has not 
demonstrated left thigh flexion limited to 30 degrees to 
warrant a higher evaluation under the code for limitation of 
flexion of the thigh.  38 C.F.R. § 4.71a, DC 5252.  Nor has 
he demonstrated limitation of abduction of the thigh with 
motion lost beyond 10 degrees to warrant a higher evaluation 
under the diagnostic code for impairment of the thigh.  
38 C.F.R. § 4.71a, DC 5253.  

The Board has also considered whether a higher rating would 
be warranted under the knee regulations.  Under DC 5260, 
limitation of flexion of the knee is rated as follows: 
flexion limited to 60 degrees (0 percent), flexion limited to 
45 degrees (20 percent), flexion limited to 30 degrees (20 
percent), and flexion limited to 15 degrees (30 percent).  38 
C.F.R. § 4.71a, DC 5260.  Related to limitation of flexion of 
the knee is limitation of extension of the knee which is 
rated as follows: extension limited to 5 degrees (0 percent); 
extension limited to 10 degrees (10 percent); extension 
limited to 15 degrees (20 percent); extension limited to 20 
degrees (30 percent); extension limited to 30 degrees (40 
percent); and extension limited to 45 degrees (50 percent). 
38 C.F.R. § 4.71a, DC 5261. VA standards describe normal 
range of motion of the knee as from 0 to 140 degrees. See 38 
C.F.R. § 4.71, Plate II.  While the March 2005 record noted 
that there was slight range of motion, no quantified ranges 
were noted.  In any case, there is no evidence that the 
Veteran's knee range of motion is limited to such a degree to 
receive higher disability evaluations under these codes.  

Additionally, the Board finds that the Veteran's disability 
does not warrant a higher rating under the criteria for the 
knee and leg as there is no evidence of knee ankylosis, 
recurrent subluxation, dislocated semilunar cartilage, 
impairment of the tibia and fibula, or genu recurvatum.  
38 C.F.R. § 4.71a, DCs 5256, 5257, 5258, 5262, 5263.  

The Board has also considered DeLuca v. Brown, 8 Vet. App. 
202 (1995), in reaching its conclusion in this case.  There 
is no evidence of functional loss due to pain which would 
warrant a higher rating.  As such, the provisions of 38 
C.F.R. 
§§ 4.40, 4.45, and 4.59 have been considered, but they do not 
provide a basis for an increased rating under these 
circumstances.

The Veteran and his wife are competent to report his 
symptoms; however, to the extent that they have asserted he 
warrants more than a 10 percent evaluation for his service-
connected left femur disability, the objective clinical 
findings simply do not support their assertions.  As the 
preponderance of the evidence is against the Veteran's claim 
for an increased rating for his left femur, the benefit-of-
the-doubt doctrine is not for application, and an increased 
rating must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

From June 3, 2005

Private treatment records dated in June 3, 2005 noted that 
the Veteran had severe left knee medial joint line pain which 
was worse with activity but better with rest.  The pain was 
worse going up or down steps, squatting, or stooping. 
Examination of the left knee revealed tenderness along the 
medial joint line with positive medial McMurray's with pop 
and pain reproducing his symptoms, ligaments were stable, 
there was minimal effusion, but not increased erythema or 
warmth.  Radiographic evaluation revealed moderate to severe 
tricompartmental degenerative joint disease.  The assessment 
also included left knee medial meniscus tear most likely 
degenerative in nature.  

A June 2006 VA left knee examination report noted that the 
Veteran used a cane intermittently but also frequently, had 
standing limitations as he was able to stand for 15 to 30 
minutes, and was unable to walk more than a few yards.  While 
there was no deformity or instability, there was giving way, 
pain, stiffness, and weakness of the left knee.  While there 
were no episodes of dislocation or subluxation, effusion, 
flare-ups of joint disease, or inflammation, there were 
episodes of least daily locking.  On examination, it was 
noted that the Veteran had an antalgic gait without evidence 
of abnormal weight bearing.  Flexion was 0 to 90 degrees 
without additional limitation of motion on repetitive use; 
extension was 100 to 0 degrees, also without additional 
limitation of motion.  There was no loss of a bone or part of 
bone, inflammatory arthritis, or joint ankylosis.  The left 
knee was noted to have crepitus and grinding; but did not 
show bumps consistent with Osgood-Schlatters disease, a mass 
behind the knee, clicks or snaps, instability, or patellar or 
meniscus abnormality.  An x-ray report showed no acute bony 
injury.  A diagnosis of degenerative joint disease of the 
left knee related to left femur disability was noted.  It was 
further noted that the Veteran's disability had a moderate 
affect on his ability to do chores and shop; a severe affect 
on his ability to exercise, do recreation, and travel; 
prevented him from doing sports; but had no effect on his 
ability to feed, bath, dress, toilet, or groom himself.  

Private treatment records dated in September 2007 and October 
2007 noted the Veteran's complaints of stiffness.

A September 2007 private treatment record noted the Veteran's 
chronic onset of knee stiffness and increased left knee pain 
over the last three months.  The pain was described as a 
dull, aching type of pain with pain rated as 8-10/10.   The 
Veteran indicated difficulty crossing his legs and increased 
pain with ambulation.  Straight leg was poor and quad set was 
fair.  He presented with good superior/inferior glides and 
fair lateral glides with increased grinding observed.  There 
was negative swelling in the left knee and there was moderate 
point tenderness at his left quadriceps tendon and 
superior/medial side of his left knee.  

A December 2007 private treatment record noted that the 
Veteran experienced stiffness in the left lower extremity 
with an inability to flex the left knee with localized pain. 

The evidence does not demonstrate that the Veteran has a 
marked knee or hip disability to warrant the next higher 
evaluation.  The Board also finds that no other diagnostic 
code pertaining to the femur affords the Veteran a higher 
disability evaluation for his service-connected left femur.  
To that end, in the absence of ankylosis of the hip or flail 
joint of the hip, DCs 5250 and 5254 are not for application.  
38 C.F.R. § 4.71, DCs 5250, 5254.  As noted above, the 
diagnostic code for limitation of extension of the thigh does 
not provide a higher disability rating as 10 percent in the 
maximum rating available.  38 C.F.R. § 4.71, DC 5251.  
Likewise, the diagnostic code for impairment of the thigh 
does not provide a higher rating as 20 percent is the maximum 
disability rating available.  38 C.F.R. § 4.71, DC 5253.  
Also, as flexion of the thigh has not been shown to be 
limited to 20 degrees, a rating under the limitation of 
flexion code does not provide a higher evaluation.  38 C.F.R. 
§ 4.71, DC 5252.  

The Board has also considered whether a higher rating would 
be warranted under the knee regulations.  However, his ranges 
of motion do not warrant higher ratings.  See supra 38 C.F.R. 
§ 4.71a, DCs 5260, 5261.  Furthermore, the Board finds that 
the Veteran's disability does not warrant a higher rating 
under the criteria for the knee and leg as there is no 
evidence of knee ankylosis, recurrent subluxation, dislocated 
semilunar cartilage, impairment of the tibia and fibula, or 
genu recurvatum.  38 C.F.R. § 4.71a, DCs 5256, 5257, 5258, 
5262, 5263.  

The Board has also considered DeLuca v. Brown, 8 Vet. App. 
202 (1995), in reaching its conclusion in this case.  As 
noted in the medical evidence, there is no evidence of 
functional loss due to pain which would warrant a higher 
rating.  As such, the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 have been considered, but they do not provide a 
basis for an increased rating under these circumstances.

The Veteran and his wife are competent to report his 
symptoms; however, to the extent that they have asserted that 
he warrants more than a 20 percent evaluation for his 
service-connected left femur disability, the objective 
clinical findings simply do not support their assertions.  As 
the preponderance of the evidence is against the Veteran's 
claim for an increased rating for his left femur, the 
benefit-of-the-doubt doctrine is not for application, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Rating

Finally, the Veteran has not been hospitalized for his 
disability and no evidence suggests this disability prevented 
him from working.  The existing schedular rating is already 
based upon the average impairment of earning capacity, and is 
intended to be considered from the point of view of the 
veteran working or seeking work.  A referral for 
consideration of an extraschedular rating is not warranted.  
38 C.F.R. 
§ 3.321 (b)(1).


ORDER

Service connection for residuals of dental trauma with loss 
of four teeth (teeth numbered 7, 23, 24, and 25) is granted. 

Service connection for a lung disability, calcified 
granuloma, claimed as tumor of the left lung, due to asbestos 
exposure, is denied. 

Prior to June 3, 2005, an initial rating in excess of 10 
percent for status-post fracture of the left femur, status-
post meniscectomy, degenerative joint disease of the left 
knee is denied. 

From June 3, 2005, an initial rating in excess of 20 percent 
for status-post fracture of the left femur, status-post 
meniscectomy, degenerative joint disease of the left knee is 
denied. 


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

The Veteran contends that he has tinnitus related to service 
where he was exposed to loud noise while working on runway 
hangers and also due to key machines in his capacity as a 
locksmith.  He asserts that he has had tinnitus ever since 
then.  While the Veteran states that he never mentioned 
tinnitus during service and his service treatment records do 
not document any complaints, treatment, or diagnoses 
referable to tinnitus, he is competent to assert the 
occurrence of an in-service injury, i.e., exposure to 
acoustic trauma.  See 38 C.F.R. § 3.159(a)(2) (2008); 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994).  While the record 
fails to show any current diagnosis of tinnitus, tinnitus is 
readily observable by laypersons and does not require medical 
expertise to establish its existence.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  On remand, the Veteran 
should be afforded an examination to determine the nature and 
etiology of his tinnitus.  

As to the claim for a left foot callus, the Veteran contends 
that he incurred the disability as a result of his in-service 
hospitalization following his automobile accident.  He 
asserts that he developed a big callus on his left heel while 
he was recuperating in the hospital and had a strap around 
his heel.  Service treatment record show that he was 
hospitalized following an automobile accident.  The Veteran 
is competent to assert the occurrence of an in-service 
injury, i.e., development of calluses, and calluses are 
readily observable by laypersons.  On remand, the Veteran 
should be afforded an examination to determine and nature of 
any left foot calluses. 

Accordingly, the case is REMANDED for the following action:

1.	Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology 
of any tinnitus found to be present.  
The claims folder should be made 
available to and reviewed by the 
examiner, and the examiner must 
indicate on the report that that the 
claims folder was reviewed.  All 
indicated studies, including an 
audiological evaluation, should be 
performed, and all findings should be 
reported in detail.  

The examiner should comment on the 
Veteran's report regarding the onset of 
his tinnitus in service as to whether 
there is a 50 percent or greater 
probability that the Veteran's tinnitus 
is related to or had its onset during 
service, and particularly, to his 
report of in-service exposure to loud 
noise.  The rationale for all opinions 
expressed should be provided in a 
legible report.

2.	Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology 
of any left foot calluses found to be 
present.  The claims folder should be 
made available to and reviewed by the 
examiner, and the examiner must 
indicate on the report that that the 
claims folder was reviewed.  All 
indicated studies should be performed 
and all findings should be reported in 
detail.  

The examiner should comment on the 
Veteran's report regarding the onset of 
his left foot calluses in service as to 
whether there is a 50 percent or 
greater probability that the Veteran's 
left foot calluses are related to or 
had its onset during service, and 
particularly, to his report of 
incurring them while hospitalized.  The 
rationale for all opinions expressed 
should be provided in a legible report.

3.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the Veteran's 
claims. If actions remain adverse to 
the Veteran, provide him and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


